
	

114 HR 870 IH: Puerto Rico Chapter 9 Uniformity Act of 2015
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 870
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Pierluisi introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code to treat Puerto Rico as a State for purposes of chapter
			 9 of such title relating to the adjustment of debts of municipalities.
	
	
 1.Short titleThis Act may be cited as the Puerto Rico Chapter 9 Uniformity Act of 2015. 2.AmendmentSection 101(52) of title 11, United States Code, is amended to read as follows:
			
 (52)The term State includes Puerto Rico and, except for the purpose of defining who may be a debtor under chapter 9 of this title, includes the District of Columbia..
		3.Effective date; application of amendment
 (a)Effective dateExcept as provided in subsection (b), this Act and the amendment made by this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentThe amendment made by this Act shall apply with respect to— (1)cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act, and
 (2)debts, claims, and liens created before, on, or after such date. 4.SeverabilityIf any provision of this Act, or the application of such provision to any person or circumstance, is found to be unconstitutional, the remainder of this Act, or the application of that provision to other persons or circumstances, shall not be affected.
		
